

EXHIBIT 10.9


FOOTHILLS RESOURCES, INC.


FORM OF SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of September
8, 2006, by and among Foothills Resources, Inc., a Nevada corporation (the
“Company”), each institutional investor listed on Schedule 1 hereto and Sanders
Morris Harris Inc., a Texas corporation (the “Placement Agent”), individually
and as agent and attorney-in-fact for each retail investor listed on Schedule 2
hereto (each such institutional investor, retail investor and the Placement
Agent referred to herein as a “Purchaser,” and collectively, the “Purchasers”).


WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, such number of units of its
securities (the “Units”) as is listed next to each Purchaser’s name on Schedule
1 and Schedule 2 hereto, at a purchase price of $2.25 per Unit, each Unit
comprising one share of its authorized but unissued shares of common stock,
$0.001 par value per share, of the Company (including any securities into which
or for which such shares may be exchanged for, or converted into, pursuant to
any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event the “Common Stock”), and
a warrant (“Warrant”) to purchase one half (½) of a share of Common Stock at an
exercise price equal to $2.75 per whole share, in substantially the form
attached to the Confidential Private Placement Memorandum distributed to each
such Purchaser (the “PPM”), for an aggregate purchase price of up to $30,000,000
(the “Aggregate Proceeds”) on the terms and subject to the conditions set forth
in this Agreement and, for the retail Purchasers listed on Schedule 2, the
Subscription Agreement, dated as of even date herewith, in substantially the
form attached to the PPM (the “Subscription Agreement”);


WHEREAS, prior to entering into this Agreement, the Company, Sanders Morris
Harris Inc. and Signature Bank, as Escrow Agent (the “Escrow Agent”), have
entered into an Escrow Agreement dated as of July 24, 2006 and attached hereto
as Exhibit A (the “Escrow Agreement”), pursuant to which the Company has
deposited any Aggregate Proceeds received by the Company into an escrow account
(the “Escrow Account”) for release to the Company subject to the conditions
therein contained;


WHEREAS, simultaneously with entering into this Agreement, the Company and the
Purchasers are entering into that certain Registration Rights Agreement, dated
as of the date hereof and attached as an exhibit to the PPM (the “Registration
Rights Agreement”), pursuant to which the Company shall register for resale the
Securities (as defined below) on the terms set forth therein; and


WHEREAS, simultaneously with the Closing (as defined herein), the Company and
TARH E&P Holdings L.P. (“TARH”) shall close on the Company’s acquisition of
TARH’s interests in four oil fields, including the Goose Creek Field and the
East Goose Creek Field, both located in Harris County, Texas, the Cleveland
Field located in Liberty County, Texas, and the Saratoga Field located in Hardin
County, Texas pursuant to two Purchase and Sale Agreements dated as of June 21,
2006, by and between Foothills Texas, Inc. and TARH.
 

--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:


1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:


(a)  “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144. With
respect to any Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed an Affiliate of such Purchaser.


(b)  “Board” means the board of directors of the Company.


(c)  “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.


(d)  “Closing” means the purchase and sale of the Securities hereunder.


(e)  “Closing Date” means the date of this Agreement, or such other time as the
Closing shall occur in accordance with the agreement of the parties.


(f)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.


(g)  “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.


(h)  “Mandatory Effective Date” means the earlier of (i) the date that is one
hundred twenty (120) days after the Closing Date or (ii) the date that the
registration statement required to be filed by the Company under the Securities
Act pursuant to the terms of the Registration Rights Agreement becomes
effective.


(i)  “Material Adverse Effect” means any event, occurrence or development that
has had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.
 
2

--------------------------------------------------------------------------------




(j)  “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.


(k)  “Placement Agent” means Sanders Morris Harris Inc.


(l)  “Rule 144” means Rule 144 as promulgated under the Securities Act and any
successor or substitute rule, law or provision.


(m)  “SEC” means the Securities and Exchange Commission.


(n)  “Securities” means the Shares, the Warrants and Warrant Shares.


(o)  “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.


(p)  “Shares” means the shares of Common Stock issued and sold by the Company to
the Purchasers hereunder.


(q)  “TARH Acquisition” means the acquisition, from TARH, of TARH’s interests in
four oil fields, including the Goose Creek Field and the East Goose Creek Field,
both located in Harris County, Texas, the Cleveland Field located in Liberty
County, Texas, and the Saratoga Field located in Hardin County, Texas
(collectively the “TARH Interests”) pursuant to two Purchase and Sale Agreements
dated as of June 21, 2006, by and between Foothills Texas, Inc. and TARH.


(r)  “Trading Market” means any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ SmallCap Market or the NASD Over-The-Counter Bulletin
Board (the “OTC Bulletin Board”) on which the Common Stock is or will be listed
or quoted for trading on the date in question.


(s)  “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the Subscription Agreement, the Warrant and the
PPM, delivered to the Purchasers in connection with this Agreement.


(t)  “Transfer Agent Instructions” means the Irrevocable Transfer Agent
Instructions, in substantially the form of Exhibit C, executed by the Company
and delivered to and acknowledged in writing by the Company’s transfer agent.


(u)  “Unit Price” means $2.25 per Unit.


(v)  “Warrant Shares” means the shares of Common Stock issuable upon exercise of
or otherwise pursuant to the Warrants.
 
2. Purchase and Sale of Shares and Warrants.
 
3

--------------------------------------------------------------------------------




2.1 Purchase and Sale of Shares and Warrants. Subject to and upon the terms and
conditions set forth in this Agreement, the Company agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, (i)
to purchase from the Company, at the Closing, the number of Units representing
the number of Shares and Warrants to acquire Warrant Shares set forth opposite
such Purchaser’s name on Schedule 1 and Schedule 2 hereto, at the Unit Price and
(ii) to pay the purchase price set forth opposite such Purchaser’s name on
Schedule 1 and Schedule 2 hereto. The Purchasers and the Company agree that the
Company may sell to other investors capital stock or other securities of the
Company in offerings (the “Other Offerings”) concurrent with the sale by the
Company to the Purchasers hereunder.


2.2 Closing. Subject to and upon the terms and conditions set forth in this
Agreement, the Closing shall take place at the offices of McGuireWoods LLP, 1345
Avenue of the Americas, Seventh Floor, New York, NY 10105, on the Closing Date,
or on such other date and at such time as may be agreed upon between the
Purchasers, on the one hand, and the Company, on the other hand. At the Closing,
the Company shall deliver to the Escrow Agent, on behalf of each Purchaser or at
the direction of any Purchaser, or to such Purchaser directly, a single stock
certificate and a Warrant (or more, if reasonably requested by the Purchaser),
registered in the name of such Purchaser or such Purchaser’s designee,
representing the number of Shares and Warrants, respectively, purchased by such
Purchaser against payment of the purchase price by wire transfer of immediately
available funds to the Escrow Account designated by the Escrow Agent.


2.3 Placement Agent’s Fee. Upon the release of funds from the Escrow Account in
accordance with the Escrow Agreement, the Company shall pay to the Placement
Agent a placement agent fee in connection with the transactions contemplated
hereunder in the amount of seven percent (7%) of the Aggregate Proceeds
attributable to any Purchaser other than Goldman, Sachs & Co. or any affiliate
thereof, by wire transfer in accordance with the engagement letter by and
between the Company and the Placement Agent.


3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser, as of the date hereof and as of the Closing Date
as follows:


3.1 Incorporation. Each of the Company and the Subsidiaries (as defined in
Section 3.19 below) is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the State of Nevada (or such
other applicable jurisdiction of incorporation or formation as is indicated on
Schedule 3.19), and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or the
character of the property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not result in a Material Adverse Effect. Each of the Company and the
Subsidiaries has all requisite corporate power and authority to own its
properties, to carry on its business as now conducted, to enter into the
Transaction Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby. Neither the Company nor any of the Subsidiaries
is in violation of any of the provisions of its Certificate or Articles of
Incorporation, as the case may be (or other charter document) or By-laws.
 
4

--------------------------------------------------------------------------------




3.2 Capitalization. Immediately prior to the consummation of the transactions to
be effected at the Closing, the authorized capital stock of the Company consists
of (a) 100,000,000 shares of Common Stock, of which 48,582,104 shares are issued
and outstanding as of the date hereof, and (b) 10,000,000 shares of Preferred
Stock, of which no shares are issued and outstanding as of the date hereof.
Immediately after the consummation of the sale of the Units to the Purchasers
hereunder, and the issuance of 1,605,345 shares of Common Stock in the TARH
Acquisition, assuming all 13,333,333 Units being offered for sale are purchased
by the Purchasers, and assuming no outstanding warrants or options to acquire
Common Stock are exercised before the Closing Date, there will be 63,520,782
shares of Common Stock issued and outstanding. After giving effect to the
transactions contemplated hereby, all shares of the Company’s issued and
outstanding capital stock have been duly authorized, are validly issued and
outstanding, are fully paid and nonassessable, have been issued in compliance
with all applicable securities laws, were not issued in violation of or subject
to any preemptive rights or other rights to subscribe for or purchase
securities, and conform in all material respects to the description thereof
contained in the SEC Documents (as defined in Section 3.7). Except as set forth
in Schedule 3.2 to the Disclosure Schedule attached hereto as Schedule 3 (the
“Disclosure Schedule”), there are no existing options, warrants, calls, puts,
preemptive (or similar) rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, any shares of the
capital stock of the Company or other equity interests in the Company or any
securities convertible into or exchangeable for such shares of capital stock or
other equity interests, including the Securities, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests. The issue and
sale of the Securities will not obligate the Company to issue or sell, pursuant
to any pre-emptive right or otherwise, shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities. With respect to each Subsidiary,
(i) all of the issued and outstanding shares of the Subsidiary’s capital stock
have been duly authorized, are validly issued and outstanding, are fully paid
and nonassessable, have been issued in compliance with applicable securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities, and (ii) there are no
outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of the Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations. There are no agreements of which the Company is aware, other than
the Transaction Documents and other than as set forth in Schedule 3.2 to the
Disclosure Schedule, relating to the voting of the Company’s voting securities
or restrictions on the transfer of the Company’s capital stock. The Company has
reserved and set aside from its duly authorized capital stock a sufficient
number of shares to satisfy in full the Company’s obligations under these
options, warrants and other rights to acquire shares of capital stock described
on Schedule 3.2 of the Disclosure Schedule.
 
5

--------------------------------------------------------------------------------




3.3 Registration Rights. Except as set forth on Schedule 3.3 to the Disclosure
Schedule, the Company has not granted or agreed to grant to any Person any right
(including “piggy-back” and demand registration rights) to have any capital
stock or other securities of the Company registered with the SEC or any other
government authority.


3.4 Authorization. All corporate action on the part of the Company, its officers
and directors and its stockholders necessary for the authorization, execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions (including, without limitation, the sale and delivery of the
Shares and Warrants and upon exercise of the Warrants, the issuance of the
Warrant Shares) contemplated herein and therein has been taken. When executed
and delivered by the Company, each of the Transaction Documents shall constitute
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general equitable principles. The Company has all requisite
corporate power and authority to enter into the Transaction Documents and to
carry out and perform its obligations under their respective terms.


3.5 Valid Issuance of the Shares, the Warrants and the Warrant Shares. The
Shares and Warrants have been duly authorized and will be validly issued, fully
paid and nonassessable and not subject to any encumbrances, preemptive rights or
any other similar contractual rights of the stockholders of the Company or any
other Person. The Warrant Shares have been duly authorized and when issued and
paid for in accordance with its terms will be validly issued, fully-paid and
non-assessable and not subject to any encumbrances, preemptive rights or any
other similar contractual rights of the stockholders of the Company or any other
Person. The Company has reserved from its duly authorized capital stock the
number of shares of Common Stock issuable upon execution of this Agreement and
upon proper exercise of the Warrants.


3.6 Financial Statements. The Company has made available to the Purchasers true
and complete copies of the unaudited consolidated balance sheet of the Company
and the Subsidiaries as of June 30, 2006 (the “Balance Sheet”) and the related
consolidated income statement, consolidated statement of cash flows and
consolidated statement of stockholders’ equity of the Company for the six (6)
months then ended. The Company has made available to the Purchasers true and
complete copies of the audited consolidated balance sheet of the Company and the
Subsidiaries as of December 31, 2005 and the related financial statements of the
Company for the twelve (12) months then ended. All of the financial statements
described above are hereinafter referred to, collectively, as the “Financial
Statements.” The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods covered thereby, subject, to
normal year-end adjustments (which individually and in the aggregate are not
material) and to the absence of footnotes thereto, and present fairly, in all
material respects, the financial position of the Company and the Subsidiaries
and the results of operations and cash flows as of the date and for the periods
indicated therein. The firm of Amisano Hanson, Chartered Accountants, which has
expressed its opinion with respect to the consolidated financial statements
included in the Company’s Annual Report on Form 10-KSB/A for the fiscal year
ended December 31, 2005, is an independent accountant as required by the
Exchange Act and the rules and regulations promulgated thereunder.
 
6

--------------------------------------------------------------------------------




3.7 SEC Documents.


(a) The Company has filed all reports (the “SEC Documents”) required to be filed
by it under the Securities Act and the Exchange Act on a timely basis or has
timely filed for a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with thereto as in effect
at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its Subsidiaries as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. All
material agreements to which the Company is a party or to which the property or
assets of the Company are subject are included as part of or specifically
identified in the SEC Documents to the extent required by the rules and
regulations of the SEC as in effect at the time of filing. The Company has
prepared and filed with the SEC all filings and reports required by the
Securities Act and the Exchange Act to make the Company’s filings and reports
current in all respects.


3.8 Consents. Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of the Registration Rights Agreement and (b) any required state
“blue sky” law filings in connection with the transactions contemplated under
the Transaction Documents, all consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution or delivery
of, or the performance of the obligations under the Transaction Documents, and
the consummation of the transactions contemplated herein and therein, have been
obtained and will be effective as of the date hereof. The execution and delivery
by the Company of the Transaction Documents, the consummation of the
transactions contemplated herein and therein, and the issuance of the
Securities, do not require the consent or approval of the stockholders of, or
any lender to, the Company.


3.9 No Conflict; Compliance With Laws.
 
7

--------------------------------------------------------------------------------




(a) The execution, delivery and performance by the Company of the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Securities, do not and will not (i)
conflict with or violate any provision of the Articles of Incorporation (or
other charter documents) or By-laws of the Company or any of the Subsidiaries,
(ii) breach, conflict with or result in any violation of or default (or an event
that with notice or lapse of time or both would become a default) or cause the
creation of any lien or encumbrance upon any assets of the Company under, or
give rise to a right of termination, amendment, acceleration or cancellation
(with or without notice or lapse of time, or both) of any obligation, contract,
commitment, lease, agreement, mortgage, note, bond, indenture or other
instrument or obligation to which the Company or any of the Subsidiaries is a
party or by which they or any of their properties or assets are bound, except in
each case to the extent such breach, conflict, violation, default, termination,
amendment, acceleration or cancellation does not, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(iii) breach, conflict with or result in any violation of or default (or an
event that with notice or lapse of time or both could become a default) of any
statute, law, rule, regulation, order, ordinance or restriction applicable to
the Company, the Subsidiaries or any of their properties or assets, or any
judgment, writ, injunction or decree of any court, judicial or quasi-judicial
tribunal applicable to the Company, the Subsidiaries or any of their properties
or assets, or (iv) require from the Company any notice to, declaration or filing
with, or consent or approval of any governmental authority or other third party
other than pursuant to federal or state securities or blue sky laws.


(b) Neither the Company nor any of the Subsidiaries (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of the Subsidiaries), nor has the Company or any of the Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties or assets is
bound (whether or not such default or violation has been waived), or (ii) is in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as does
not, and could not, reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


(c) Neither the Company nor its Subsidiaries is conducting its business in
violation of any applicable law, rule or regulation of the jurisdictions in
which it is conducting its business, including, without limitation, any
applicable Environmental Laws (as defined below) or regulations, except any
violations which would not have a Material Adverse Effect.


3.10 Brokers or Finders. Except as provided in Section 2.3, neither the Company
nor any of the Subsidiaries owes any fee to any broker or finder in connection
with the sale of Securities to the Purchasers hereunder, and neither the Company
nor any of the Subsidiaries has incurred, or shall incur, directly or
indirectly, any liability for any brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the sale of Securities to
Purchasers hereunder.


3.11 OTC Bulletin Board. The Company’s Common Stock is currently quoted on the
OTC Bulletin Board.
 
8

--------------------------------------------------------------------------------




3.12 No Actions. Except as described in the SEC Documents, there are no legal or
governmental actions, suits or proceedings pending and, to the Company’s
knowledge, there are no governmental or regulatory inquiries or investigations,
nor are there any legal or governmental threatened actions, suits, claims,
proceedings or investigations against or involving the Company or any of the
Subsidiaries.


3.13 No Undisclosed Liabilities; Indebtedness. Since the date of the Balance
Sheet, the Company and the Subsidiaries have incurred no liabilities or
obligations, whether known or unknown, asserted or unasserted, fixed or
contingent, accrued or unaccrued, matured or unmatured, liquidated or
unliquidated, or otherwise, except for liabilities or obligations that,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect and other than liabilities and obligations
arising in the ordinary course of business. Except for indebtedness reflected in
the Balance Sheet, the Company has no indebtedness outstanding as of the date
hereof. The Company is not in default with respect to any outstanding
indebtedness or any instrument relating thereto.


3.14 Environmental. Except as disclosed in Schedule 3.14 of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), owns or operates any real property
contaminated with any substance that is subject to any Environmental Laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or is subject to any claim relating to any Environmental Laws, which
violation, contamination, liability or claim would individually or in the
aggregate have a Material Adverse Effect; and the Company is not aware of any
pending investigation which might lead to such a claim.


3.15 Contracts. There is no material contract or agreement required by the
Exchange Act and the rules or regulations promulgated thereunder to be described
in or filed as an exhibit to the SEC Documents that the Company was required to
file with the SEC pursuant to the reporting requirements which is not described
or filed therein as required. All contracts, agreements, instruments and other
documents filed as an exhibit to the SEC Documents are legal, valid, and binding
obligations and in full force and effect and are enforceable by the Company in
accordance with their respective terms as of the date hereof, except as such may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. As of the date
hereof, neither the Company nor, to the Company’s knowledge, any other party is
in breach of or default under any of such contracts, agreements, instruments or
documents, except for such failures to be in full force and effect and such
breaches or defaults that would not reasonably be expected to have a Material
Adverse Effect.


3.16 Title to Assets. The Company and its Subsidiaries have (1) good and
indefeasible title to all of their owned interests in the oil and gas properties
described in the SEC Documents, (2) good and indefeasible title in fee simple to
all other real property owned by the Company or any of its Subsidiaries and (3)
good title to all personal property owned by the Company or any of its
Subsidiaries, in each case, free and clear of all liens, encumbrances and
defects, except (i) as described in Schedule 3.16 to the Disclosure Schedule,
(ii) liens securing taxes and other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, or inchoate and
unperfected liens securing claims of materialmen, mechanics and similar persons,
arising in the ordinary course of business for amounts not overdue or being
diligently contested in good faith by appropriate proceedings, (iii) liens and
encumbrances under oil and gas leases, options to lease, operating agreements,
utilization and pooling agreements, participation and drilling concessions
agreements and gas sales contracts, securing payment of amounts not yet due and
payable and of a scope and nature customary in the oil and gas industry and (iv)
liens, encumbrances and defects that do not, individually or in the aggregate,
materially affect the value of such properties, taken as a whole, or materially
interfere with the use made or proposed to be made of such properties, taken as
a whole, by the Company or its Subsidiaries; except as described in Schedule
3.16 in the Disclosure Schedule, the leases, options to lease, drilling
concessions or other arrangements held by the Company and its Subsidiaries
reflect in all material respects the right of the Company and its Subsidiaries
to explore the unexplored and undeveloped acreage described in the SEC
Documents, and the care taken by the Company and its Subsidiaries with respect
to acquiring or otherwise procuring such leases, options to lease, drilling
concessions and other arrangements was generally consistent with standard
industry practices for acquiring or procuring leases to explore acreage for
hydrocarbons; and any real property and buildings held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made or proposed to be made of such real property and buildings by
the Company or its Subsidiaries with which the Company and the Subsidiaries are
in compliance in all material respects.
 
9

--------------------------------------------------------------------------------




3.17 Labor Relations. No labor or employment dispute exists or, to the knowledge
of the Company, is imminent or threatened, with respect to any of the employees
or consultants of the Company that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


3.18 Intellectual Property. The Company is the sole and exclusive owner of, or
has the exclusive right to use, all right, title and interest in and to all
material foreign and domestic patents, patent rights, trademarks, service marks,
trade names, brands, copyrights (whether or not registered and, if applicable,
including pending applications for registration) and other proprietary rights or
information, owned or used by the Company (collectively, the “Rights”), and in
and to each material invention, software, trade secret, and technology used by
the Company or any of the Subsidiaries (the Rights and such other items, the
“Intellectual Property”), and the Company owns and has the right to use the
same, free and clear of any claim or conflict with the rights of others (subject
to the provisions of any applicable license agreement). Except as set forth on
Schedule 3.18 to the Disclosure Schedule, there have been no written claims made
against the Company or any of the Subsidiaries asserting the invalidity, abuse,
misuse, or unenforceability of any of the Intellectual Property, and, to the
Company’s knowledge, there are no reasonable grounds for any such claims.


10

--------------------------------------------------------------------------------


 
3.19 Subsidiaries; Joint Ventures. Except for the subsidiaries listed on
Schedule 3.19 to the Disclosure Schedule (the “Subsidiaries”), the Company has
no subsidiaries and (i) does not otherwise own or control, directly or
indirectly, any other Person and (ii) does not hold equity interests, directly
or indirectly, in any other Person. Except as described in the SEC Documents or
on Schedule 3.19, the Company is not a participant in any joint venture,
partnership, or similar arrangement material to its business.


3.20 Taxes. The Company and each of the Subsidiaries has filed (or has had filed
on its behalf), will timely file or will cause to be timely filed, or has timely
filed for an extension of the time to file, all material Tax Returns (as defined
below) required by applicable law to be filed by it or them prior to or as of
the date hereof, and such Tax Returns are, or will be at the time of filing,
true, correct and complete in all material respects. Each of the Company and the
Subsidiaries has paid (or has had paid on its behalf) or, where payment is not
yet due, has established (or has had established on its behalf and for its sole
benefit and recourse) or will establish or cause to be established in accordance
with GAAP on or before the date hereof an adequate accrual for the payment of,
all material Taxes (as defined below) due with respect to any period ending
prior to or as of the date hereof. “Taxes” shall mean any and all taxes,
charges, fees, levies or other assessments, including income, gross receipts,
excise, real or personal property, sales, withholding, social security,
retirement, unemployment, occupation, use, goods and services, license, value
added, capital, net worth, payroll, profits, franchise, transfer and recording
taxes, fees and charges, and any other taxes, assessment or similar charges
imposed by the Internal Revenue Service or any taxing authority (whether state,
county, local or foreign) (each, a “Taxing Authority”), including any interest,
fines, penalties or additional amounts attributable to or imposed upon any such
taxes or other assessments. “Tax Return” shall mean any report, return,
document, declaration or other information or filing required to be supplied to
any Taxing Authority, including information returns, any documents with respect
to accompanying payments of estimated Taxes, or with respect to or accompanying
requests for extensions of time in which to file any such return, report,
document, declaration or other information. There are no claims or assessments
pending against the Company or any of the Subsidiaries for any material alleged
deficiency in any Tax, and neither the Company nor any of the Subsidiaries has
been notified of any material proposed Tax claims or assessments against the
Company or any of the Subsidiaries. No Tax Return of the Company or any of the
Subsidiaries is or has been the subject of an examination by a Taxing Authority.
Each of the Company and the Subsidiaries has withheld from each payment made to
any of its past or present employees, officers and directors, and any other
person, the amount of all material Taxes and other deductions required to be
withheld therefrom and paid the same to the proper Taxing Authority within the
time required by law.


3.21 Transfer Taxes. On the Closing Date, all stock transfer or other Taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to the Purchasers hereunder, will be, or will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will be or will have been complied with.


3.22 Pensions and Benefits.
 
11

--------------------------------------------------------------------------------




(a) Schedule 3.22(a) to the Disclosure Schedule contains a true and complete
list of each “employee benefit plan” within the meaning of Section 3(3) of the
United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including, without limitation, multiemployer plans within the meaning
of Section 3(37) of ERISA, and all retirement, profit sharing, stock option,
stock bonus, stock purchase, severance, fringe benefit, deferred compensation,
and other employee benefit programs, plans, or arrangements, whether or not
subject to ERISA, under which (i) any current or former directors, officers,
employees or consultants of the Company has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Subsidiaries, or (ii) the Company or any of the Subsidiaries has
any present or future liability. All such programs, plans, or arrangements shall
be collectively referred to as the “Company Plans.” Each Company Plan is
included as part of or specifically identified in the SEC Documents to the
extent required by the rules and regulations of the SEC as in effect at the time
of filing.


(b) (i) Each Company Plan has been established and administered in all material
respects in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Internal Revenue Code of 1986, as amended (the “Code”),
and other applicable laws, rules and regulations; (ii) each Company Plan which
is intended to be qualified within the meaning of Section 401(a) of the Code is
so qualified and has received a favorable determination letter as to its
qualification (or if maintained pursuant to a prototype form of instrument the
sponsor thereof has received a favorable opinion letter as to its
qualification), and to the Company’s knowledge nothing has occurred, whether by
action or failure to act, that could reasonably be expected to cause the loss of
such qualification; and (iii) no Company Plan provides retiree health or life
insurance benefits (whether or not insured), and neither the Company nor the
Subsidiaries have any obligations to provide any such retiree benefits other
than as required pursuant to Section 4980B of the Code or other applicable law.


(c) No Company Plan is a “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA or a plan subject to the minimum funding requirements of Section 302 or
ERISA or Section 412 of the Code or Title IV of ERISA, and neither the Company,
the Subsidiaries, nor any member of their Controlled Group has any liability or
obligation in respect of, any such multiemployer plan or plan. With respect to
any Company Plan and to the Company’s knowledge, (i) no actions, suits or claims
(other than routine claims for benefits in the ordinary course) are pending or
threatened, and (ii) no administrative investigation, audit or other
administrative proceeding by the Department of Labor, the Pension Benefit
Guaranty Corporation, the Internal Revenue Service or other governmental
agencies are pending, threatened or in progress.


3.23 Private Placement; Communications with Purchasers; Press Releases.


(a) Assuming the correctness of the representations and warranties of the
Purchasers set forth in Section 4 hereof, the offer, issuance, sale and delivery
of the Securities to the Purchasers as contemplated hereby is exempt from the
registration requirements of the Securities Act and the qualification or
registration provisions of applicable state securities laws.
 
12

--------------------------------------------------------------------------------




(b) Neither the Company nor any person acting on the Company’s behalf has sold
or offered to sell or solicited any offer to buy the Securities by means of any
form of general solicitation or advertising. None of the Company, any of its
Affiliates or any person acting on the Company’s behalf has taken, directly or
indirectly, at any time within the past six (6) months, and will not hereafter
take, any action independent of the Placement Agent, to sell, offer for sale or
solicit any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the sale or issuance of
the Securities, as contemplated hereby or (ii) cause the offering or issuance of
the Securities pursuant to any of the Transaction Documents to be integrated
with prior offerings by the Company for purposes of any applicable law,
regulation or stockholder approval provisions. None of the Company or any of the
Subsidiaries is a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980. No consent,
license, permit, waiver, approval or authorization of, or designation,
declaration, registration or filing with, the SEC or any state securities
regulatory authority is required in connection with the offer, sale, issuance or
delivery of the Securities other than the filing of Form D, and a Current Report
on Form 8-K, with the SEC. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by this Agreement, the Registration Rights Agreement and the Escrow Agreement,
other than as specified in this Agreement, the Registration Rights Agreement or
the Escrow Agreement.


(c) The press releases disseminated by the Company during the twelve months
preceding the date of this Agreement taken as a whole do not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.


3.24 Material Changes. Except as set forth on Schedule 3.24 to the Disclosure
Schedule, since the date of the Balance Sheet, the Company has conducted its
business only in the ordinary course, consistent with past practice, and since
such date there has not occurred: (i) any event that has had or is expected to
have a Material Adverse Effect on the Company; (ii) any amendments or changes in
the charter documents or by-laws of the Company or the Subsidiaries; (iii) any:
(A) incurrence, assumption or guarantee by the Company or the Subsidiaries of
any debt for borrowed money other than (1) equipment leases made in the ordinary
course of business, consistent with past practice and (2) any such incurrence,
assumption or guarantee with respect to an amount of $50,000 or more that has
been disclosed in the SEC Documents; (B) issuance or sale of any securities
convertible into or exchangeable for securities of the Company other than to
directors, employees and consultants pursuant to existing equity compensation or
stock purchase plans of the Company; (C) issuance or sale of options or other
rights to acquire from the Company or the Subsidiaries, directly or indirectly,
securities of the Company or any securities convertible into or exchangeable for
any such securities, other than options issued to directors, employees and
consultants in the ordinary course of business, consistent with past practice;
(D) issuance or sale of any stock, bond or other corporate security other than
to directors, employees and consultants pursuant to existing equity compensation
or stock purchase plans of the Company; (E) acquisition of any assets, or sale,
assignment or transfer of any of its intangible assets, except in the ordinary
course of business, consistent with past practice, or cancellation of any debt
or claim except in the ordinary course of business, consistent with past
practice; (F) waiver of any right of substantial value whether or not in the
ordinary course of business; (G) material change in officer compensation, except
in the ordinary course of business and consistent with past practice; or (H)
other commitment (contingent or otherwise) to do any of the foregoing; (iv)
loss, destruction or damage to any property of the Company, whether or not
insured; (v) any creation, sufferance or assumption by the Company or any of the
Subsidiaries of any lien on any asset or any making of any loan, advance or
capital contribution to or investment in any Person, in an aggregate amount
which exceeds $50,000 outstanding at any time; (vi) any entry into, amendment
of, relinquishment, termination or non-renewal by the Company or the
Subsidiaries of any material contract, license, lease, transaction, commitment
or other right or obligation, other than in the ordinary course of business,
consistent with past practice; (vii) any transfer or grant of a right with
respect to the intellectual property rights owned or licensed by the Company or
the Subsidiaries, except as among the Company and the Subsidiaries; or (viii)
any commitment (contingent or otherwise) to do any of the foregoing.
 
13

--------------------------------------------------------------------------------




3.25 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, approvals, authorizations and permits issued by the appropriate
federal, state, local or foreign governmental or regulatory authorities
necessary to conduct their businesses as described in the SEC Documents, except
where the failure to possess such permits does not, and could not have,
individually or in the aggregate, a Material Adverse Effect (the “Material
Permits”), and all such permits, licenses, orders, franchises and other rights
and privileges are in full force and effect and, to the knowledge of the
Company, no suspension or cancellation of any of them is threatened, and none of
such permits, licenses, orders, franchises or other rights and privileges will
be affected by the consummation of the transactions contemplated by the
Transaction Documents, and the Company has not received any written notice of
proceedings relating to the revocation or modification of any Material Permits
except as described in the SEC Documents.


3.26 Transactions with Affiliates and Employees. Except as set forth in the SEC
Documents or on Schedule 3.26 to the Disclosure Schedule, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company, is presently a party to any transaction or agreement
with the Company (other than for services as employees, officers and directors)
exceeding $60,000, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner. There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Documents and is not so disclosed.


3.27 Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for the business in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and the Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.
 
14

--------------------------------------------------------------------------------




3.28 Solvency. Based on the consolidated financial condition of the Company and
the Subsidiaries as of the date hereof, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
and contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted, including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debts when such amounts
are required to be paid. The Company has no present intention to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).


3.29 Internal Accounting Controls. Except as disclosed in the SEC Documents, the
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
United States generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorizations, (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences, and
(v) the Company is otherwise in compliance with the Securities Act, the Exchange
Act and all other rules and regulations promulgated by the SEC and applicable to
the Company, including such rules and regulations to implement the
Sarbanes-Oxley Act of 2002, as amended.


3.30 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.


3.31 Questionable Payments. Neither the Company nor, to the Company’s knowledge,
any of its Subsidiaries or current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its businesses (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.
 
15

--------------------------------------------------------------------------------




3.32 Changes in Governmental or Political Climates. To the Company’s knowledge,
there have not been any changes in laws and regulations, including those related
to taxes, royalty rates, permitted production rates, import, export and use of
products, and environmental protection, expropriation or reduction of
entitlements to produce oil and natural gas, or refusal to extend exploration,
production or development contracts, or any proposals for the foregoing, which
would have a Material Adverse Effect on the Company in any of the locations
where the Company conducts its business or in which the assets relating to the
TARH Acquisition are located or the business of the TARH Acquisition is
conducted.


3.33 Price of Common Stock. The Company has not taken, and will not take any
action designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of Common Stock to facilitate the sale or resale of the
Securities.


3.34 Acquisitions. The purchase agreements or other relevant transaction
documents for the TARH Acquisition have been duly executed and are in full force
and effect. No default has occurred or is continuing thereunder, and, to the
best of the Company’s knowledge, all of the conditions precedent to the closing
of the TARH Acquisition for each of the parties thereto can be satisfied
promptly after the Closing Date with no material waiver granted. 


3.35 Certain Registration Matters. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents. The
Company is eligible to register its Common Stock for resale by the Purchasers on
Form SB-2 promulgated under the Securities Act. Except as set forth in Schedule
3.3 of the Disclosure Schedule and except with respect to the Purchasers and the
investors in Other Offerings contemplated by Section 2.1, the Company has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied.


3.36 Listing Requirements. The Company is, and has no reason to believe that it
will not in the foreseeable future continue to be, eligible for quotation of the
Common Stock on a Trading Market. The issuance and sale of the Securities under
the Transaction Documents does not contravene the rules and regulations of the
Trading Market.
 
16

--------------------------------------------------------------------------------


 
3.37 Disclosure. Neither the Company nor, to the Company’s knowledge, any other
Person acting on its behalf and at the direction of the Company, has provided to
any Purchaser or its agents or counsel any information that in the Company’s
reasonable judgment, at the time such information was furnished, constitutes
material, non-public information, except such information as may have been
disclosed to certain Board members, who are affiliated with certain Purchasers
in their capacity as directors of the Company and except such information set
forth in a management presentation of the Company which will be disclosed
publicly on the Company’s web site prior to the Closing Date. On or before 9:00
a.m., Eastern time, on the first Business Day after the Closing Date, the
Company shall issue a press release announcing the execution of the Transaction
Documents, and on or before 5:30 p.m., Eastern time, on the first Business Day
after the Closing Date, the Company shall file a Current Report on Form 8-K
describing the material terms of the transactions contemplated by the
Transaction Documents, and attaching as an exhibit to such Form 8-K a form of
this Agreement. Other than with respect to certain Board members who are
affiliated with certain Purchasers in their capacity as directors of the
Company, or to any Purchaser who has executed a confidentiality agreement
between such Purchaser and the Company, no Purchaser will to the Company’s
knowledge be in possession of material, non-public information concerning the
Company after the issuance of the press release and filing of the Current Report
on Form 8-K. The Company understands and confirms that each Purchaser will rely
on the representations and covenants contained herein in effecting the
transactions contemplated by the Transaction Documents, and in the securities of
the Company after the Closing Date. All disclosures provided to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Transaction Documents and the Schedules to this Agreement
furnished by or on behalf of the Company, are true and correct and do not
contain any untrue statements of material fact or omit to state any material
facts necessary in order to make the statements made therein, in the light of
the circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
the Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4.


4. Representations and Warranties of the Purchasers. Each Purchaser represents
and warrants, severally (as to itself) and not jointly, to the Company as
follows:


4.1 Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors, managers, members, shareholders and/or partners
necessary for the authorization, execution, delivery and performance of this
Agreement and the Registration Rights Agreement, and the consummation of the
transactions contemplated herein and therein, has been taken. When executed and
delivered, each of the Transaction Documents will constitute the legal, valid
and binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. Such Purchaser has all requisite corporate
or limited partnership, as the case may be, power and authority to enter into
each of the Transaction Documents, and to carry out and perform its obligations
under the terms of hereof and thereof.


4.2 Purchase Entirely for Own Account. Such Purchaser certifies and represents
to the Company that the Securities to be received by the Purchaser hereunder
will be acquired for the Purchaser’s own account, not as nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, and the Purchaser has no present intention of selling,
granting any participation in or otherwise distributing the same, in violation
of the Securities Act. Such Purchaser is not a registered broker dealer or an
entity engaged in the business of being a broker dealer. Such Purchaser and the
Company acknowledge that nothing contained in this Section 4.2 shall be
construed as a restriction or other limitation on such Purchaser’s ability to
sell or hedge the Securities purchased hereunder at any time following the
Closing Date other than for restrictions or limitations imposed by the
Securities Act or applicable state securities laws.
 
17

--------------------------------------------------------------------------------




4.3 Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Purchaser set forth in this Agreement in order to
determine the availability of such exemption and the eligibility of the
Purchaser to acquire the Securities.


4.4 Investor Status; Etc. Such Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring any of the Shares. Such Purchaser’s financial condition is such that
it is able to bear the risk of holding the Shares for an indefinite period of
time and the risk of loss of its entire investment. Such Purchaser has
sufficient knowledge, sophistication and experience in business and financial
matters so as to be able to evaluate the risks and merits of its investment in
the Securities, and has so evaluated the merits and risks of such investment.


4.5 Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to this Agreement,
such decision has been independently made by such Purchaser and such Purchaser
confirms that it has only relied on the advice of its own business and/or legal
counsel and not on the advice of any other Purchaser’s business and/or legal
counsel in making such decision.


4.6 Disclosure of Information. Such Purchaser acknowledges that it has reviewed
all disclosure materials provided by the Company in connection with this
Agreement and has been afforded (a) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing therein; (b) access to publicly available
information about the Company and the Subsidiaries and their respective
financial conditions, results of operations, businesses, properties, management
and prospects sufficient to enable it to evaluate its investment; (c) the
opportunity to obtain such additional public information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Company’s disclosures and the Company’s representations and
warranties contained herein.


4.7 Securities Not Registered. Such Purchaser understands that the Securities
have not been registered under the Securities Act, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. Such Purchaser understands
that the exemptions from registration afforded by Rule 144 (the provisions of
which are known to it) promulgated under the Securities Act depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.
 
18

--------------------------------------------------------------------------------




4.8 Acknowledgement of Risk. Such Purchaser acknowledges and understands that
its investment in the Securities involves a significant degree of risk and in
the event of a disposition of the Securities, the Purchaser could sustain the
loss of its entire investment.


4.9 No Conflict. The execution and delivery of the Transaction Documents by such
Purchaser, and the consummation of the transactions contemplated hereby and
thereby, will not conflict with or result in any violation of or default by such
Purchaser (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
a loss of a material benefit under (i) any provision of the organizational
documents of such Purchaser or (ii) any agreement or instrument, permit,
franchise, license, judgment, order, statute, law, ordinance, rule or
regulations, applicable to such Purchaser.


4.10 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.


4.11 Consents. All consents, approvals, orders and authorizations required on
the part of such Purchaser in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein by such Purchaser have been obtained and are effective as of
the date hereof.


4.12 Short Sale. Such Purchaser represents that after the date that such
Purchaser learned of the terms of this transaction and prior to the date hereof,
neither it nor any Person over which the Purchaser has direct control, have made
any net short sales of, or granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a net
short sale, in the Common Stock.


4.13 Employee Benefit Plans. If the Purchaser is an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”): (i) the Purchaser and its plan fiduciaries are not affiliated with,
and are independent of the Company, and are informed of and understand the
Company’s investment objectives, policies, and strategies; (ii) the Purchaser
represents that the purchase of the Units will not involve any transaction that
is subject to the prohibition of Section 406 of ERISA or in connection with
which a penalty could be imposed under Section 502(i) of ERISA or a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”); (iii) the trustee or other plan fiduciary directing the
investment, in making the proposed investment, is aware of and has taken into
consideration the diversification requirements of Section 404(a)(1)(C) of ERISA
and has concluded that the proposed investment in the Units is prudent and is
consistent with the other applicable fiduciary responsibilities under ERISA;
(iv) this Agreement has been duly executed on the Purchaser’s behalf by a duly
designated Named Fiduciary (within the meaning of Section 402(a)(2) of ERISA);
and (v) if the Purchaser is an individual retirement account or employee benefit
plan not subject to Title I of ERISA, such as a governmental or church plan, the
owner of the individual retirement account or other fiduciary directing the
investment of the plan has concluded that the proposed investment in the Units
is prudent and consistent with its fiduciary responsibilities, if any.
 
19

--------------------------------------------------------------------------------




5. Conditions Precedent.


5.1. Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligation of each Purchaser to consummate the Closing and to purchase and
pay for the Shares and Warrants to be purchased by it is subject to the
satisfaction (or waiver by such Purchaser) of the following conditions
precedent:


(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the date hereof and as of the Closing Date. The
Company shall have performed or complied with all obligations and conditions
herein required to be performed or complied with by the Company on or prior to
the Closing Date.


(b) There shall have been no material adverse change (actual or threatened) in
the assets, liabilities (contingent or otherwise), affairs, business,
operations, prospects, or condition (financial or otherwise) of the Company
prior to the Closing Date.


(c) There shall have been sold to Purchasers Units for an aggregate purchase
price of at least $19,999,998 and no more than $30,000,001.


(d)  No proceeding challenging the Transaction Documents, or the transactions
contemplated hereby or thereby, or seeking to prohibit, alter, prevent or
materially delay the Closing Date, shall have been instituted before any court,
arbitrator or governmental body, agency or official or shall be pending against
or involving the Company.


(e) The sale of the Securities to the Purchasers shall not be prohibited by any
law, rule, governmental order or regulation. All necessary consents, approvals,
licenses, permits, orders and authorizations of, or registrations, declarations
and filings with, any governmental or administrative agency or of or with any
other Person with respect to any of the transactions contemplated hereby or
under any Transaction Document (including, without limitation, all filings and
approvals, if any, required by the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended) shall have been duly obtained or made and shall be in full
force and effect.


(f) All instruments and corporate proceedings of the Company in connection with
the transactions contemplated by the Transaction Documents shall be satisfactory
in form and substance to such Purchaser, and such Purchaser shall have received
copies (executed or certified, as may be appropriate) of all documents which any
Purchaser may have reasonably requested in connection with such transactions.
 
20

--------------------------------------------------------------------------------




(g) Such Purchaser shall have received from McGuireWoods LLP and Kummer Kaempfer
Bonner Renshaw & Ferrario, outside counsel to the Company, opinions addressed to
the Purchasers, dated the Closing Date and substantially in the form of Exhibits
B1 and B2 hereto.


(h) The Registration Rights Agreement shall have been duly executed and
delivered to such Purchaser by the Company. Unless otherwise waived by the
Company and such Purchaser, the Escrow Agreement shall have been duly executed
and delivered to such Purchaser by the Company and the Escrow Agent.


(i) The Company shall have delivered the Transfer Agent Instructions
acknowledged by its transfer agent, to issue to the Purchaser a stock
certificate evidencing the number of Shares of Common Stock set forth opposite
such Purchaser’s name on Schedule 1 and Schedule 2 hereto.


(j) The Company shall have delivered, in form and substance satisfactory to such
Purchaser, a certificate dated the Closing Date and signed by the secretary or
another appropriate executive officer of the Company, certifying (i) that
attached copies of the Certificate of Incorporation, the By-laws and resolutions
of the Board approving the Transaction Documents and the transactions
contemplated thereby, are all true, complete and correct and remain in full
force and effect as of the date hereof and as of the Closing Date, and (ii) as
to the incumbency and specimen signature of each officer of the Company
executing the Transaction Documents and any other document delivered in
connection herewith on behalf of the Company.


(k) The Company shall deliver to such Purchaser a certificate, in form and
substance satisfactory to such Purchaser, dated the Closing Date and signed by
the Company’s chief executive officer, certifying that (i) the representations
and warranties of the Company contained in Section 3 hereof are true and correct
in all respects on the Closing Date and (ii) the Company has performed and
complied with all of the agreements and conditions set forth or contemplated
herein that are required to be performed or complied with by the Company on or
before the Closing Date.


(l) The Company shall have undertaken to deliver to each Purchaser, no later
than 5 business days following the Closing Date, an original Warrant evidencing
the number of Warrant Shares set forth opposite such Purchaser’s name on
Schedule 1 and Schedule 2 hereto.


(m) The TARH Acquisition shall close simultaneously with the Closing on the
Closing Date, and all of the conditions precedent to the TARH Acquisition for
each of the parties to the purchase agreements for the TARH Acquisition shall
have been satisfied with no material waiver granted as of the Closing Date.


(n) All Financial Statements of the Company and each of its Subsidiaries shall
have been provided or made available to such Purchaser on or before the Closing
Date.
 
21

--------------------------------------------------------------------------------




5.2. Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell the
Shares and Warrants to each Purchaser at the Closing is subject to the
satisfaction of the following conditions precedent:


(a)  Delivery of the purchase price of the Units to the Escrow Agent.


(b) The representations and warranties of such Purchaser contained herein shall
be true and correct in all respects on and as of the Closing Date.


(c) The Registration Rights Agreement shall have been executed and delivered by
the Purchasers.


(d) Each Purchaser shall have performed all obligations and conditions herein
required to be performed or complied with by such Purchaser on or prior to the
Closing Date.


(e) No proceeding challenging the Transaction Documents, or the transactions
contemplated hereby or thereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official or shall be pending against
or involving such Purchaser.


(f) The sale of the Securities by the Company shall not be prohibited by any
law, rule, governmental order or regulation. All necessary consents, approvals,
licenses, permits, orders and authorizations of, or registrations, declarations
and filings with, any governmental or administrative agency or of any other
Person with respect to any of the transactions contemplated hereby by such
Purchaser shall have been duly obtained or made and shall be in full force and
effect.


(g) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated by such Purchaser
at the Closing shall be satisfactory in form and substance to the Company, and
the Company shall have received counterpart originals, or certified or other
copies of all documents, including without limitation records of corporate or
other proceedings, with respect to such Purchaser, which it may have reasonably
requested in connection therewith.


6.  Certain Covenants and Agreements.


6.1. Transfer of Securities.


(a) Other than as set forth in Section 6.1(b) below, each Purchaser agrees
severally (as to itself only) and not jointly that it shall not sell, assign,
pledge, transfer or otherwise dispose of or encumber any of the Securities,
except (i) pursuant to an effective registration statement under the Securities
Act, (ii) to an Affiliate (so long as such Affiliate agrees to be bound by the
terms and provisions of this Agreement as if, and to the fullest extent as, such
Purchaser), or (iii) pursuant to an available exemption from registration under
the Securities Act (including sales permitted pursuant to Rule 144) and
applicable state securities laws and, if requested by the Company, upon delivery
by such Purchaser of either an opinion of counsel of such Purchaser reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from or does not require registration under the Securities Act and applicable
state securities laws or a representation letter of such Purchaser reasonably
satisfactory to the Company setting forth a factual basis for concluding that
such proposed transfer is exempt from or does not require registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the Securities in violation of this Section 6.1 shall be void. The
Company shall not register any transfer of the Securities in violation of this
Section 6.1. The Company may, and may instruct any transfer agent for the
Company, to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 6.1.
 
22

--------------------------------------------------------------------------------




(b) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.


6.2. Legends.


(a) To the extent applicable, each certificate or other document evidencing the
Shares and the Warrant Shares shall be endorsed with a legend substantially in
the form set forth below, and each Purchaser covenants that, except to the
extent such restrictions are waived by the Company, it shall not transfer the
shares represented by any such certificate without complying with the
restrictions on transfer described in this Agreement and the legends endorsed on
such certificate (and a stop-transfer order may be placed against the Warrants):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE ISSUANCE TO THE HOLDER OF
SHARES REPRESENTED BY THIS CERTIFICATE IS NOT COVERED BY A REGISTRATION
STATEMENT UNDER THE ACT. THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED, AND SUCH SHARES MUST BE ACQUIRED, FOR INVESTMENT AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS (1) THEIR RESALE IS REGISTERED UNDER THE ACT, OR
(2) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY IN
FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”


23

--------------------------------------------------------------------------------


 
The Purchaser further acknowledges and agrees that the Warrants shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against the Warrants):


“THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THE
RESALE HEREOF IS REGISTERED UNDER THE ACT, OR (2) THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”


(b) The legends set forth in Section 6.2(a) shall be removed from the
certificates evidencing the Securities, (i) while a registration statement
covering the resale of such Securities is effective under the Securities Act,
(ii) following any sale of such Securities pursuant to Rule 144, (iii) if such
Securities are eligible for sale under Rule 144(k) (and the holder of such
Securities has submitted a written request for removal of the legend indicating
that the holder has complied with the applicable provisions of Rule 144 or such
judicial interpretation or pronouncement), or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) and
the holder of such Securities has submitted a written request for removal of the
legend indicating that such legend is not required under applicable requirements
of the Securities Act (including such judicial interpretations and
pronouncements). The Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent promptly upon the occurrence of any of the events
in clauses (i), (ii), (iii) or (iv) above to effect the removal of the legend on
certificates evidencing the Securities and shall also cause its counsel to issue
a “blanket” legal opinion to the Company’s transfer agent promptly after the
effective date of any registration statement covering the resale of the
Securities, if required by the Company’s transfer agent, to allow sales without
restriction pursuant to an effective registration statement. The Company agrees
that at such time as such legend is no longer required under this Section
6.2(b), it will, no later than three (3) Business Days following the delivery by
a Purchaser to the Company or the Company’s transfer agent of a certificate
representing the Securities issued with a restrictive legend, deliver or cause
to be delivered to such Purchaser a certificate representing such Securities
that is free from all restrictive and other legends; provided that in the case
of removal of the legend for reasons set forth in clause (iii) above, the holder
of such Securities has submitted a written request for removal of the legend
indicating that the holder has complied with the applicable provisions of Rule
144. The Company may not make any notation on its records or give instructions
to any transfer agent of the Company that enlarge the restrictions on transfer
set forth in this Section.
 
24

--------------------------------------------------------------------------------




(c) If the Company shall fail for any reason or for no reason to remove the
legends set forth in this Section 6.2 within three (3) Business Days following
the delivery by a holder to the Company or the Company’s transfer agent of a
certificate representing the Securities issued with a restrictive legend, and if
on or after such Business Day the holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of shares of Common Stock issuable upon such exercise that
the holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Business Days after the holder’s request and in the
holder’s discretion, either (i) pay cash to the holder in an amount equal to the
holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to the holder a certificate or certificates representing such shares of Common
Stock and pay cash to the holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
multiplied by (B) the Closing bid price of the Common Stock on the date of
exercise.


6.3 Publicity. Except to the extent required by applicable laws, rules,
regulations or stock exchange requirements or this Agreement, neither (i) the
Company, the Subsidiaries or any of their Affiliates nor (ii) any Purchaser or
any of its Affiliates shall, without the written consent of the other, make any
public announcement or issue any press release with respect to the transactions
contemplated by this Agreement. Other than as provided in this Agreement, in no
event will either (A) the Company, the Subsidiaries or any of their Affiliates
or (B) any Purchaser or any of its Affiliates make any public announcement or
issue any press release with respect to the transactions contemplated by this
Agreement without consulting with the other party, to the extent feasible, as to
the content of such public announcement or press release.


6.4 Material, Nonpublic Information. Except as required by law or pursuant to an
effective confidentiality agreement between the Company and a Purchaser, the
Company and its directors, officers, employees and agents shall not provide any
such Purchaser with any material nonpublic information regarding the Company or
any of the Subsidiaries at any time after the Closing, except such information
as may be required to be disclosed to certain Board members who are affiliated
with certain Purchasers in their capacity as directors of the Company. In the
event of a breach of the foregoing covenant following the Mandatory Effective
Date, or in the event that the Company is legally required to make certain
disclosures to any Purchaser (and does so) following the Mandatory Effective
Date, then in addition to any other remedy provided in the Transaction Documents
or in equity or at law, each Purchaser to whom information has been disclosed
(whether as a result of breach or as required by law) may request, in writing,
that the Company promptly (but in no event more than five (5) Business Days
after the date of such writing) publicly disclose, by press release, SEC filing,
or otherwise, an appropriate summary of the information that, in such
Purchaser’s reasonable judgment, constitutes the then material non-public
information. After such five (5) business-day period, the Purchaser(s) who was
or were in receipt of such material non-public information shall be
automatically authorized to make all of the information, or any portion thereof,
available to the public generally, without incurring any liability to the
Company for such disclosure.
 
25

--------------------------------------------------------------------------------




6.5 Filing of Information. The Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company pursuant to all applicable
securities laws, including the Exchange Act for the two (2) year period
following the Closing Date. At any time if the Company is not required to file
reports pursuant to such laws, it will prepare and furnish to the Purchasers and
make publicly available in accordance with paragraph (c) of Rule 144 such
information as is required for the Purchasers to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Shares may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144.


6.6 Use of Proceeds. The Company covenants and agrees that all of the proceeds
from the sale of the Units, which shall initially be delivered into the Escrow
Account in accordance with the Escrow Agreement, shall be used by the Company to
(i) fund the TARH Acquisition, (ii) consummate other potential acquisitions and
(iii) provide for general working capital purposes.


6.7 Integration. Except as contemplated elsewhere in this Agreement, the Company
shall not sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers.


6.8 Reservation of Common Stock for Issuance; Listing of Shares. The Company
agrees to reserve from its duly authorized capital stock the total number of
shares of Common Stock issuable upon execution of this Agreement and upon the
exercise of the Warrants. The Company agrees that at any time, if and when its
shares of Common Stock are listed on a national securities exchange, that it
will use reasonable efforts to promptly list and qualify the Shares and the
Warrant Shares for trading on such exchange.


6.9 Required Approvals. As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings with any
governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.


7. Indemnification.


7.1 By the Company. The Company agrees to indemnify, defend and hold harmless
each Purchaser and its Affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(collectively, the “Purchaser Indemnitees”) to the fullest extent permitted by
law from and against any and all claims, losses, liabilities, damages,
deficiencies, judgments, assessments, fines, settlements, costs or expenses
(including interest, penalties and reasonable fees, disbursements and other
charges of counsel) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in the Transaction
Documents, or for any Losses claimed by the Company’s stockholders, the
Placement Agent or any other broker or placement agent.
 
26

--------------------------------------------------------------------------------




7.2 Claims. All claims for indemnification by a Purchaser Indemnitee pursuant to
this Section 7 shall be made as follows:


(a) If a Purchaser Indemnitee has incurred or suffered Losses for which it is
entitled to indemnification under this Section 7, then such Purchaser Indemnitee
shall give prompt written notice of such claim (a “Claim Notice”) to the
Company. Each Claim Notice shall state the amount of claimed Losses (the
“Claimed Amount”), if known, and the basis for such claim.


(b) Within 30 days after delivery of a Claim Notice, the Company shall provide
to each Purchaser Indemnitee (the “Indemnified Party”), a written response (the
“Response Notice”) in which the Company shall: (i) agree that all of the Claimed
Amount is owed to the Indemnified Party, (ii) agree that part, but not all, of
the Claimed Amount (the “Agreed Amount”) is owed to the Indemnified Party, or
(iii) contest that any of the Claimed Amount is owed to the Indemnified Party.
The Company may contest the payment of all or a portion of the Claimed Amount
only based upon a good faith belief that all or such portion of the Claimed
Amount does not constitute Losses for which the Indemnified Party is entitled to
indemnification under this Section 7. If no Response Notice is delivered by the
Company within such 30-day period, then the Company shall be deemed to have
agreed that all of the Claimed Amount is owed to the Indemnified Party.


(c) If the Company in the Response Notice agrees (or is deemed to have agreed)
that all of the Claimed Amount is owed to the Indemnified Party, then the
Company shall owe to the Indemnified Party an amount equal to the Claimed Amount
to be paid in the manner set forth in this Section 7. If the Company in the
Response Notice agrees that part, but not all, of the Claimed Amount is owed to
the Indemnified Party, then the Company shall owe to the Indemnified Party an
amount equal to the agreed amount set forth in such Response Notice to be paid
in the manner set forth in this Section 7. The parties agree that the foregoing
shall not be deemed to provide that the Company is entitled to make a binding
determination regarding any disputed amounts owed to an Indemnified Party,
unless such Indemnified Party accepts and agrees to such determination, and both
the Indemnified Party and Company shall retain all rights and remedies available
to such party hereunder.


(d) No delay on the part of the Indemnified Party in notifying the Company shall
relieve the Company of any liability or obligation hereunder except to the
extent of any actual prejudice caused by or arising out of such delay.


7.3. Payment of Claims. The Company shall make payment of any portion of any
Claimed Amount that the Company has agreed in a Response Notice that it owes to
an Indemnified Party, or that the Company is deemed to have agreed it owes to
such Indemnified Party, such payment to be made within thirty (30) days after
such Response Notice is delivered by the Company or should have been delivered
by the Company, as the case may be.
 
27

--------------------------------------------------------------------------------




7.4. Limitations.


(a) Time for Claims. The Company will not be liable for any Losses hereunder
arising out of a breach of representation or warranty unless a written claim for
indemnification is given by the Indemnified Party to the Company on or prior to
the third anniversary of the date on which the registration statement covering
the resale of the Shares initially became effective.


(b) Maximum Amount. Notwithstanding anything contained herein to the contrary,
the Company will not be liable for any Losses to any Indemnified Party hereunder
in excess of the portion of the Aggregate Purchase Price actually paid by the
related Purchaser related to such Indemnified Party.


7.5 Applicability; Exclusivity. Notwithstanding any term to the contrary in this
Section 7, the indemnification and contribution provisions of the Registration
Rights Agreement shall govern any claim made with respect to registration
statements filed pursuant thereto or sales made thereunder. The parties hereby
acknowledge and agree that in addition to remedies of the parties hereto in
respect of any and all claims relating to any breach or purported breach of any
representation, warranty, covenant or agreement that is contained in this
Agreement pursuant to the indemnification provisions of this Section 7, all
parties shall always retain the right to pursue and obtain injunctive relief in
addition to any other rights or remedies hereunder.


8. Miscellaneous Provisions.


8.1 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.


8.2 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.


8.3 Notices.


(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be given in writing and shall be deemed given if sent by certified or
registered mail (return receipt requested), overnight courier or telecopy (with
confirmation of receipt), or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this Section 8.3 if sent with return receipt requested to the electronic mail
address specified by the receiving party either in this Section 8.3 or on
Schedule 1 and Schedule 2 hereto. Electronic Notice shall be deemed received at
the time the party sending Electronic Notice receives verification of receipt by
the receiving party.
 
28

--------------------------------------------------------------------------------


 
(b) All correspondence to the Company shall be addressed as follows:


Foothills Resources, Inc.
4540 California Avenue, Suite 550
Bakersfield, California 93309
Attention: W. Kirk Bosché, Chief Financial Officer
Facsimile: (661) 716-1340
kbosche@foothills-resources.com


with copies to:


McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601
Attention: Thomas Horenkamp
Facsimile: (312) 920-7236
thorenkamp@mcguirewoods.com


(c) All correspondence to the Purchasers shall be addressed pursuant to the
contact information set forth on Schedule 1 and Schedule 2 attached hereto.


(d) Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.


8.4 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.


8.5 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.


8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of the State of New York and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.


8.7 Consent to Jurisdiction; Venue. Each party hereby irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Agreement shall be brought in a state court located in New
York, New York; (ii) consents to the jurisdiction of any such court in any suit,
action or proceeding; and (iii) waives any objection which such party may have
to the laying of venue of any such suit, action or proceeding in any such court.
 
29

--------------------------------------------------------------------------------




8.8 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.


8.9 Expenses. The Company and the Purchasers shall be responsible for their
respective expenses (including, without limitation, their respective fees and
expenses of their counsel) incurred by them in connection with the negotiation
and execution of, and closing under, this Agreement. Notwithstanding the
foregoing, the Company shall pay the expenses (including fees and expenses of
counsel not in excess of $25,000) incurred by Goldman, Sachs & Co. or any
affiliate thereof in connection with the negotiation and execution of, and
closing under, this Agreement.


8.10 Assignment. The rights and obligations of any party hereto shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
such party. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Purchasers who hold a
majority of the outstanding Shares issued pursuant to this Agreement (the
“Majority Purchasers”). Each Purchaser may assign or transfer any or all of its
rights under this Agreement to any Person provided that such assignee or
transferee agrees in writing to be bound, with respect to the transferred
Shares, Warrants or Warrant Shares, by the provisions hereof that apply to such
assigning or transferring Purchaser; whereupon such assignee or transferee shall
be deemed to be a “Purchaser” for all purposes of this Agreement.


8.11 Survival. The respective representations and warranties given by the
parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein, without regard to any investigation made by
any party. The respective covenants and agreements agreed to by a party hereto
shall survive the Closing Date and the consummation of the transactions
contemplated herein in accordance with their respective terms and conditions.


8.12 Entire Agreement. This Agreement and the other Transaction Documents
executed by each Purchaser constitute the entire agreement between the parties
hereto respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral.


8.13 Amendments. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Company
and the Majority Purchasers; provided that any amendment, supplement,
modification or waiver that is materially and disproportionately adverse to any
particular Purchaser (as compared to all Purchasers as a group) shall require
the consent of such Purchaser.


8.14 No Third Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto;
provided, that each retail Purchaser listed on Schedule 2 hereto is entitled to
all rights and benefits of a Purchaser under this Agreement even though such
Purchasers are not signatories hereto, and each Purchaser Indemnitee that is not
also a Purchaser is entitled to all rights and benefits as third party
beneficiaries of Article 7 of this Agreement.
 
30

--------------------------------------------------------------------------------




8.15 Independent Nature of Purchaser’s Obligations and Rights. The obligations
of the Purchasers under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under the
Transaction Documents. Nothing contained herein, and no action taken by any
Purchaser pursuant hereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents, including a “group” (as that term is used in Section
13(d) of the Exchange Act) in negotiating and entering into this Agreement or
purchasing the Common Stock and the Warrants or acquiring, disposing of or
voting any of the Common Stock or the shares of Common Stock issuable upon the
exercise of the Warrants.  The Company hereby confirms that it understands and
agrees that the Purchasers are not acting as part of any such group. Each
Purchaser confirms that it has independently participated in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall be necessary for any other Purchaser to be joined as an
additional party to any proceeding for such purpose. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.  


8.16 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document. The parties hereto confirm that any
facsimile copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) will be deemed to be an executed original thereof.


8.17 Waiver of Jury Trial. Each of the Company and the Purchasers hereby waives
any right to a trial by jury in any action, lawsuit or proceeding to enforce or
defend any right under this Agreement or any amendment, instrument, document or
agreement delivered or to be delivered in connection with this Agreement and
agrees that any action, lawsuit or proceeding will be tried before a court and
not before a jury.


[Signature Pages Follow]


31

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

        FOOTHILLS RESOURCES, INC.  
   
   
    By:   _______________________  
Dennis B. Tower
  Chief Executive Officer


 


 
 
 
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]
 



--------------------------------------------------------------------------------


 
 

    PURCHASERS LISTED ON SCHEDULE 1:            _______________________     
[Purchaser’s Name]            By: _______________________           
Name:_____________________            Title:______________________ 

 

 
 








 
 


 
 
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]


 



--------------------------------------------------------------------------------


 
 
 
 

 

    PURCHASERS LISTED ON SCHEDULE 2:            On behalf of each of the retail
Purchasers listed on Schedule 2 hereto:            

--------------------------------------------------------------------------------

John H. Malanga, Attorney-in-Fact 

 


 




 
 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]







--------------------------------------------------------------------------------

